DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6, and 11 have been amended. Claims 3, 8, and 13 have been canceled. Claims 1-2, 4-7, 9-12, and 14-15 are pending and have been examined.

This action corrects typos found in the 6/16/2021 Office action. Claims 1-2, 4-5, 7-10, and 12-15 referenced in the prior action should instead refer to claims 1-2, 4-7, 9-12, and 14-15 as referenced herein.

Response to Arguments
Applicant’s arguments, see p. 10, filed 5/28/2021, with respect to the teachings of the cited art of record, have been fully considered and are persuasive.  The rejections of claims 1-2, 4-7, 9-12, and 14-15 under 35 USC § 103 have been withdrawn. 
Allowable Subject Matter
An examiner’s statement of reasons for allowance is provided in the 6/16/2021 Office action. 
Claims 1-2, 4-5, 7-10, and 12-15 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James D. Rutten/Primary Examiner, Art Unit 2121